Keith S. Henry
                              TDCJ No. 1465852
                                 Stiles Unit
                                 3060 FM 3514
                             Beaumont, TX. 77705

                                June 29, 2015


Abel Acosta
Court of Crim. App.
P.O. Box 12308
Austin, TX. 77705
                                                              JUL 0127*3
RE: The State of Texas vs. Keith Stuart Henry
    Trial Cause Nos. 1048519 & 1045670


Dear Mr.   Acosta:


    I am in the process of filing my 11.07 writ of habeas corpus. As you can
see above, I have two separate cause numbers. I know that when I file my
application in the District Court that I was sentenced in, I have to file two
separate applications. According to the applications, besides the trial cause
numbers, they require the appeals and PDR numbers.
    I need to find out what the appeals and PDR numbers are that correspond
with each cause number. I need to make sure I put the appropriate numbers with
the right cause number on each application. Can you please give me this
information? I have already wrote my district court, but they will not respond
to my letter.
    Your help is greatly appriciated. Thank you for your time.

                                      Sincerely,


                                      Keith S.   He
                                      Pro Se Repr        on




CC:
      Henry File